Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 though the prior art teaches:  
A process for making a full (not half-cell) sodium-ion cell;
a positive electrode;
a positive electrode active material;
a negative electrode;
a negative electrode active material;
an electrolyte;
one or more selected from the group consisting of amorphous carbon, hard carbon, and silicon with an alloying metal;
structure is adapted to allow the insertion/removal of sodium ions during charge/discharge operations;
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
using treatment steps: 
in the case of a sodium-ion cell that has not been subjected to the optional one more charge/discharge operations, 
maintaining the sodium-ion cell in its pristine as made and fully uncharged state and 
maintaining the cell potential in the range -0.1 to 1 Volts for at least 8 hours; 


Regarding claim 12 though the prior art teaches:  
A method of balancing an energy storage device at discharge;
a positive electrode;
a positive electrode active material;
a negative electrode;
a negative electrode active material;
an electrolyte;
one or more selected from the group consisting of amorphous carbon, hard carbon, and silicon with an alloying metal;
structure is adapted to allow the insertion/removal of sodium ions during charge/discharge operations; 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
the method comprises the step of 
discharging the one or more previously charged sodium-ion cell to -0.1 to 1 Volts, and 
maintaining the cell potential in the range -0.1 to 1 Volts, until 80 to 100% of the charge has dissipated, for at least 8 hours.

Regarding claim 13 though the prior art teaches:  
A process for making a full (not half-cell) sodium-ion cell;

a positive electrode active material;
a negative electrode;
a negative electrode active material;
an electrolyte;
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
using treatment steps: 
in the case of a sodium-ion cell that has not been subjected to the optional one more charge/discharge operations, 
maintaining the sodium-ion cell in its pristine as made and fully uncharged state and 
maintaining the cell potential in the range -0.1 to 1 Volts for at least 8 hours; 
maintaining the cell potential in the range -0.1 to 1 Volts for at least 8 hours.  


Claims 2-11 is/are dependent of claim 1 and are allowable for the same reasons as claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/            Examiner, Art Unit 2859                                                                                                                                                                                            
/DAVID V HENZE-GONGOLA/            Primary Examiner, Art Unit 2859